DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
1.	Applicant's arguments and amendments filed 3/8/2022 have been fully considered.
	Due to Applicant’s arguments and/or amendments, all previous 35 U.S.C. 112 rejections, as well as all previous prior art rejections are hereby withdrawn.  However, upon further consideration and in light of the Information Disclosure Statement filed 1/13/2022, a new ground(s) of rejection is made in view of Luquet et al. CN 1526624..

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luquet et al. CN 1526624.
Luquet discloses, regarding claim 1, a media catcher (24), comprising: 
a first frame member (30); 
a second frame member (32) spaced away from the first frame member along a lateral direction, thereby defining a catcher width of the media catcher;
a device interface (36) disposed at a top end of the first frame member or the second frame member, the device interface to attach the media catcher to an imaging device; and 
a catch panel (26) extending between the first frame member and the second frame member to catch and support media having a width within the catcher width,
wherein an upper portion (30C,32C) of the first and second frame members slopes downward when the media catcher is installed on the imaging device (see figures) so as to guide print media having a width greater than the catcher width over the media catcher and beyond the catch panel (the apparatus is fully capable of guiding print media as recited; see MPEP 2114,2115).
Regarding claim 21, wherein the device interface is structured to hang the media catcher from an output bar (22A) of an imaging device.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Luquet et al. CN 1526624 in view of Sides II USP 5,924,808.
	Luquet discloses substantially all the limitations of the claims (see ¶4), but does not expressly disclose the limitations of claims 2-5.
	Sides II teaches [regarding claim 2] wherein the catch panel (22B) extends along the front side, around a bottom end, and along a back side of the first frame member and the second frame member (see at least fig.1,6,7), [regarding claim 3] further comprising a first support member and a second support member (22,22C,22D) extending between the first frame member and the second frame member (see at least fig.1,6), [regarding claim 4] wherein the catch panel extends from the first support member (22,22C,22D), around the periphery of the first frame member and the second frame member, to the second support member (see at least fig.1,6), [regarding claim 5], further comprising a bottom support (22B) disposed at a bottom end of, and extending between, the first and second frame members, wherein the catch panel is to extend from the first support member, around the bottom support, and to the second support member (see at least fig.1,6).
.

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luquet et al. CN 1526624 in view of Nicol et al. USP 3,704,793.
	Luquet discloses substantially all the limitations of the claims (see ¶4), but does not expressly disclose the limitations of claim 16.
	Nicol teaches the first and second frame members (14,20) each have a skeletonized construction comprising a closed loop of frame defining a periphery of each frame member and an open space inside the closed loop (fig.1).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the first and second frame members each with a skeletonized construction comprising a closed loop of frame defining a periphery of .

8.	Claims 17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Luquet et al. CN 1526624.
	Luquet discloses substantially all the limitations of the claims (see ¶4), but does not expressly disclose the limitations of claim 17,18; however, at the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to design the catch panel such that it comprises a pliable material or a fabric between layers of laminate since the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
9.	Claims 6-15,19 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/13/2022 prompted the new THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        3/10/2022